BLATCHFORD, District Judge.
Having come to the conclusion, on the evidence, that the bankrupt was, in fact, as a merchant and trader, a member with John Murdock Mae-kay and John Neilson, of the copartnership firm of J. M. Maekay & Co., a discharge must be refused to him, for the reasons set forth for refusing discharges to those persons; the specifications in opposition to his discharge as a member of said firm, as a merchant and trader, being to the same effect as in respect to them, in regard to the keeping of proper books of account.